Order Issued June 7, 2013




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-13-00705-CV

                            IN RE MICHAEL CHRANE, Relator

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                          Trial Court Cause No. CC-12-00039-B

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.




                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE